IN THE uNITED sTATEs DISTRICT COURT _,EPR m 5¢,; H_ 35
FoR THE SoUTHERN DISTRICT oF GEORGIA ‘ l ‘

 

SAVANNAH DIVISION '.’;, F;'I."-~'.
RONALD KLUBEK and )
JOANNE KLUBEK, )
)
Plaintiffs, )
) CIVIL ACTION NO.
vs. ) 4:18-cv-00261-WTM-CLR
)
SMITH & NEPHEW, INC., )
)
Defendant. )

 

ORDER STAYING DISCOVERY

Plaintiffs Ronald Klubek and Joanne Klubel< and Defendant Smith &
Nephew, lnc. have filed a Second Renewed Joint Motion to Stay Discovery. The
Court having considered the Motion and for good cause shown,

IT IS HEREBY ORDERED that the Motion is GRANTED. The
commencement of discovery in this matter shall be stayed through May 24, 2019
to permit the parties to finalize their settlement of this matter and file a motion to
dismiss with the Court. Rule 26(a)(l) disclosures shall be served Within 10 days of

the expiration of the stay, or any extension thereof for good cause shown.

IT Is so oRDERED, this M day of gin rf 2019.
ULL/UWW% /{w-]

HoNoRABLE CHRrsToPHER L. RAY
uNITED sTATEs MAGISTRATE JUDGE
sou'rHERN orsTRicT oF GEoRGIA

Prepared and presented by.'

Matthew J. Calvert*

Georgia Bar No. 105340
mcalvert@HuntonAK.com
Andrew S. Koelz*

Georgia Bar No. 208399
akoelz@HuntonAK.com
Daniel B. Millman

Georgia Bar No. 603728
dmillman@HuntonAK.com
HUNTON ANDREWS KURTH LLP
Bank ot` America Plaza, Suite 4100
600 Peachtree Street, N.E.
Atlanta, Georgia 30308-2216
Telephone: 404-888-4000
Facsimile: 404-888-4190

Counselfor Defen dant
Smiz‘h & Nephew, Inc.

(*Admitted Pro Hac Vice)

R. Paul Hart, III

Georgia Bar No. 333694
paul@kmtrial.com

C. Dorian Britt

Georgia Bar No. 083259
dorian@kmtrial.com
KARSMAN, MCKENZIE & HART
2l West Park Avenue
Savannah, GA 31401
Telephone: (912) 335-4977
Facsimile: (912) 388-2503

Counselfor Plaintiffs
Romlld I{lu.bek and Jormne Klubek

